Citation Nr: 1612997	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bronchial or respiratory disorder (claimed as a lung condition) and if so, whether service connection is warranted.

2.  Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease prior to July 2, 2014, and a rating in excess of 40 percent thereafter.

3.  Entitlement to an increased rating in excess of 20 percent for chronic dislocation of the right shoulder.

4.  Entitlement to service connection for radiculopathy of the left lower extremity.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a traumatic brain injury.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to an effective date prior to October 13, 2011, for service connection for a major depressive disorder.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lawrence Stokes, agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, as well as May 2012 and August 2013 rating decisions from the VA RO in New Orleans, Louisiana.  

During the appeal period, the RO increased the Veteran's lumbar spine disability rating from 20 percent to 40 percent, effective July 2, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

At his July 28, 2015 hearing before the undersigned, the Veteran testified that his right lower extremity radiculopathy has worsened since the July 2014 VA examination.  See Hearing Tr. at 14.  As such, the issue of entitlement to an increased rating for right lower extremity radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additionally, the Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  See Hearing Tr. at 3.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to: an increased rating for lumbar spine degenerative disc disease and chronic right shoulder dislocation; service connection for left lower extremity radiculopathy, erectile dysfunction, traumatic brain injury, headaches, obstructive sleep apnea and a respiratory disorder; an earlier effective date for service connection for a major depressive disorder; and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The September 1991 and January 2004 rating decisions denying service connection for a bronchial or respiratory disorder became final, and new and material evidence has been received to reopen the previously denied claims.


CONCLUSION OF LAW

New and material evidence having been received, the previously denied claim of service connection for a bronchial or respiratory disorder is reopened.  38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that new and material evidence has been received with regard to the Veteran's previously denied claim of service connection for a bronchial or respiratory disorder and that as such, this claim should be reopened.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a)(2015).  The Veteran's claim of service connection for a bronchial condition was originally denied in a September 1991 rating decision because he was not found to have a current bronchial disability.  The September 1991 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with that claim within the appeal period.  See 38 C.F.R. § 3.156(b)(2015).  In 2003, he sought service connection for chronic respiratory infections, which was denied in a January 2004 rating decision because a current respiratory disorder was not shown by the evidence.  This rating decision also became final.  See id.

The Veteran again seeks service connection for a bronchial or respiratory disorder, claimed as a lung condition.  During his hearing before the Board, he testified that he has experienced ongoing lung symptoms, including pleurisy, during the appeal period.  See Hearing Tr. at 15.  Additionally, his recent VA medical records show treatment for respiratory symptoms.  See January 2011, December 2011, April 2012, June 2012, February 2013, May 2013 and June 2014 VA Medical Records.  The Veteran's testimony and VA medical records are "new" because this evidence was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a current respiratory disorder.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with a VA examination and medical opinion, there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992)(in determining whether evidence is new and material for purposes of reopening, the credibility of the evidence is to be presumed).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a bronchial or respiratory disorder, claimed as a lung condition, should be reopened.


ORDER

The claim of entitlement to service connection for a bronchial or respiratory disorder, claimed as a lung condition, is reopened.


REMAND

The Veteran seeks increased ratings for his lumbar spine and right shoulder disability, and seeks service connection for left lower extremity radiculopathy and a respiratory condition.  The Veteran also seeks service connection for a genital disorder/erectile dysfunction, residuals of a traumatic brain injury, headaches and obstructive sleep apnea, all of which he believes are related to an explosion he claims to have experienced during service.

The Board finds that the Veteran's claims must be remanded for further development, to include obtaining additional records and affording the Veteran VA examinations.  Additionally, the Board remands the Veteran's earlier effective date claim so that a hearing may be scheduled concerning this issue.  

Outstanding Service Treatment Records

The Veteran claims that as a result of an explosion that occurred at Fort Dix, New Jersey, on or about December 15, 1976, he was hospitalized and in a coma for several weeks.  See Hearing Tr. at 4, 7; see also May 2011, September 2011, March 2014, October 2014 VA Medical Records.  He further testified that he was hospitalized during service at Gorgas Hospital in Panama.  See Hearing Tr. at 4; see also October 2013 and October 2014 VA Medical Records.  He attributes several disorders to the claimed in-service explosions.

The Board notes that inpatient hospitalization or clinical records are not generally included among a veteran's service treatment records.  See VA Manual, M21- 1, Part III, subpart iii, 2.A.1.b.  There is no indication that requests were made for the Veteran's clinical records.  Such records should be requested on remand.  See 38 C.F.R. § 3.159(c)(2)(2015).

Post-Service Treatment Records

Additionally, it appears that there are outstanding, non-VA medical records that have not been associated with the claims file.  The evidence of record shows that the Veteran had penile revascularization surgery in 1992 performed by a non-VA provider, Dr. Bridges.  Records concerning this surgery have not been obtained.  Attempts should be made to obtain these records.  38 C.F.R. § 3.159(c)(1)(2015).

Social Security Records

The evidence of record also shows that the Veteran has applied for Social Security disability benefits.  See December 2011 Letter.  As records concerning such a claim may contain relevant information, they should be sought.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

VA Examinations and Medical Opinions

At his hearing before the Board, the Veteran testified that his lumbar spine degenerative disc disease and chronic right shoulder dislocation symptoms have worsened since his most recent VA examination in July 2014.  See Hearing Tr. at 7.  As such, the Board finds that remand is in order to provide the Veteran with new VA examinations addressing the current nature and severity of his lumbar spine and right shoulder disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Because separate ratings are available for neurologic symptoms related to service-connected spinal disabilities, the examiner should also address whether the Veteran's reported left lower extremity symptoms are due to radiculopathy or another nerve condition resulting from his lumbar spine disability.

Additionally, as noted above, the Veteran reports that he has experienced respiratory symptoms, including pleurisy, during the appeal period.   His VA medical records show treatment for various respiratory conditions.  See Hearing Tr. at 15; see also January 2011, December 2011, April 2012, June 2012, February 2013, May 2013 and June 2014 VA Medical Records.  Additionally, the Board notes that the Veteran's service treatment records show multiple instances of treatment for upper respiratory infections or other breathing issues during service.  See December 1976, June 1977, July 1977, February 1978, January 1979 and February 1979 Service Treatment Records.  In light of this evidence, the Board finds that a VA examination is warranted to determine the nature of the Veteran's current respiratory disorder and whether any current disorder had its onset in service or is related to an injury or disease incurred in service.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the Veteran should be provided with a new VA examination and medical opinion regarding the etiology of his genital disorder and erectile dysfunction.  Medical opinions should be based on the Veteran's relevant medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The Veteran was provided with a VA examination and medical opinion in connection with his genital disorder/erectile dysfunction in August 2012, and the examiner provided an addendum opinion in July 2013.  However, after the examination and addendum opinion were provided, additional relevant medical records were associated with the claims file.  See Private Medical Records received August 2013.  These records were not reviewed by the VA examiner.  On remand, a new VA examination and medical opinion should be obtained addressing all relevant evidence of record.  

Board Hearing

Finally, the Veteran's claim for an earlier effective date for the grant of service connection for a depressive disorder must also be remanded so that a hearing may be scheduled.  In this regard, the Veteran requested a hearing before the Board on this issue in his November 2014 Substantive Appeal; however, the issue was not addressed at the July 2015 hearing.  As the Veteran has not withdrawn his request for a hearing on this issue, it is remanded so that a hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his lumbar spine, lower extremity radiculopathy, right shoulder, genital disorder, erectile dysfunction, traumatic brain injury residuals (including headaches), respiratory disorder or obstructive sleep apnea.  These records should include, but are not limited to, records concerning his 1992 surgery.

2.  Obtain records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.

3.  Make attempts to obtain any inpatient treatment records from the hospital located at Fort Dix, New Jersey from December 1976.  Also, make attempts to obtain inpatient treatment records from Gorgas Hospital in Panama, including any records concerning the Veteran's August 1978 surgery.  If it is determined that these records are unavailable, the Veteran should be notified.

4.  After obtaining any outstanding records, schedule the Veteran for appropriate VA examinations addressing the current nature and severity of his right shoulder and lumbar spine disabilities, as well as any associated symptomatology.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  All findings should be reported in detail.  The examiner should specifically address whether the Veteran has any objective neurologic abnormalities related to his low back disability including, but not limited to, left lower extremity radiculopathy.

5.  Additionally, schedule the Veteran for appropriate VA examinations addressing the nature and etiology of his genital disorder, erectile dysfunction and respiratory disorder. The entire claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should identify all genital or respiratory disorders found to be present at any point during the appeal period (from 2012 to the present).  For each identified disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder (a) had its onset in service or is related to an injury or disease incurred in service; (b) is caused by one or more of the Veteran's service-connected disabilities; or (c) is aggravated by one or more of his service-connected disabilities.  The Board notes that the Veteran's service-connected disabilities include : major depressive disorder, lumbar spine degenerative disc disease, right lower extremity radiculopathy, right shoulder chronic dislocation, left knee and right knee degenerative joint disease,  left ankle and right ankle sinus tarsitis, bilateral pes planus and psoriasis/pseudofolliculitis barbae.    

For all requested medical examinations and opinions, the examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

6.  Schedule the Veteran for a hearing before the Board in connection with his claim for an earlier effective date for the grant of service connection for his major depressive disorder.

7.  After the above development has been completed, including any additional development deemed necessary based on any additional service records or medical records received, readjudicate the remanded issues, including entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


